Citation Nr: 0713967	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left ankle fracture disability currently evaluated as 0 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for herniated nucleus 
pulposus (HNP) of the lumbar spine with degenerative disc 
disease as secondary to the service-connected residuals of a 
left ankle fracture disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which continued a 
noncompensable evaluation of the veteran's service connected 
residuals of a left ankle fracture disability and did not 
reopen the veteran's claim for service connection for HNP of 
the lumbar spine as secondary to the service connected 
residuals of a left ankle fracture disability as the evidence 
submitted was not new and material.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2001 functional capacity evaluation conducted at 
The Center for Pain Management, a registered occupational 
therapist stated that the veteran may be an appropriate 
candidate for Social Security Disability.  In May 2003, a 
treatment note at the Columbia, South Carolina VA Medical 
Center (VAMC) noted that the veteran was receiving Social 
Security Disability.  

Decisions of the Social Security Administration and any 
evidence underlying the decisions are not associated with the 
claims folder.  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  38 U.S.C. § 5103A(b)(1), (2) 
(West 2002); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented in the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for service connection for HNP of 
the lumbar spine as secondary to the service connected 
residuals of a left ankle fracture disability, the veteran 
was provided with a VCAA notice letter in October 2003, it 
did not contain the specific information required by Kent. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare ups, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 
(1997); 38 C.F.R. § 4.59 (2005).

The veteran was afforded a VA examination to evaluate the 
left ankle disability, but the examiner did not comment on 
functional limitations as required by DeLuca.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete Social 
Security records, including all decisions 
and any medical records relied upon in 
making those decisions.

2.  Provide the veteran with notice of 
the evidence that must be presented to 
substantiate the elements of a claim for 
service connection for HNP of the lumbar 
spine as secondary to the service 
connected residuals of a left ankle 
fracture disability that were found to be 
deficient in the RO's April 2002 decision 
which denied the veteran's claim for 
service connection.

The rating decision was premised on 
findings that there was no evidence that 
HNP of the lumbar spine was related to 
the service connected disability of 
residuals of a left ankle fracture 
disability and that there was no evidence 
that HNP of the lumbar spine was incurred 
or caused by service or within any 
applicable presumptive period.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service connected 
left ankle disability.  All necessary 
tests and studies, including range of 
motion testing and X-rays studies, should 
be performed.  The claims folder must be 
made available to the examiner for 
review.

The examiner should determine whether the 
left ankle disability is manifested by 
weakened movement, excess fatigability, 
incoordination or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination. 

4.  Then re-adjudicate the claims.  If 
they remain denied, issue a supplemental 
statement of the case before returning 
them to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


